Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermier et al. (US 2010/0043936 of record) hereinafter Niedermier in view of Walters et al. (WO 2014/126701) hereinafter Walters as evidenced by Nokian Tyres.
Regarding claim 1, Niedermier teaches:
A pneumatic tire comprising (Fig 1: pneumatic tire 1):
paired bead portions respectively including annular bead cores and bead fillers disposed on an outer side in a tire radial direction of the bead cores (Fig 1: bead portions 12, apexes 24);
sidewall portions respectively extending outward in the tire radial direction from the bead portions (Fig 1: shoulders 30);
a tread portion connected to outer ends in the tire radial direction of the sidewall portions to form a tread (Fig 1: tread 26);
a carcass layer suspended between the bead portions (Fig 1: carcass 10); and
a belt layer provided on an outer side in the tire radial direction of the carcass layer in the tread portion (Fig 1: belts 28),
wherein the carcass layer has a first ply that continuously extends between the bead portions and that has opposite end portions respectively rolled up around the bead cores from inner sides in a tire width direction toward outer sides in the tire width direction (Fig 1: ply 21) and a second ply that extends from a position in contact with an inner peripheral face of an end portion disposed on an outside in mounting to a vehicle out of opposite end portions of the belt layer toward the bead core via an inner side in the tire width direction of the bead filler and that has an end portion rolled up around the bead core from the inner side in the tire width direction toward the outer side in the tire width direction (Fig 1: first portion of ply 36).
Niedermier does not explicitly teach the second ply has higher tensile strength than the tensile strength of the first ply.
However, Niedermier teaches that the carcass plies may be made of dissimilar materials ([0033]). However, Niedermier does not teach what specific materials to use. Therefore one of ordinary skill would be motivated to look to other carcass plies for what material to use in construction of the plies.
In the same field of endeavor regarding pneumatic tires, Walters teaches possible materials for use in carcass plies including rayon and aramid ([0013]). Aramid has a higher tensile strength than rayon as evidenced by Nokian Tyres (pg 26, Table 4).
It would have been obvious to one of ordinary skill in the art to try rayon and aramid as taught by Walters as material for the first and second plies as taught by Niedermier, respectively, and there would be a reasonable expectation of success because Walters teaches using rayon and aramid as materials for tire plies.
Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Regarding claim 2, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 1.
Niedermier further teaches a third ply that extends from a position in contact with an inner peripheral face of an end portion disposed on an inside in the mounting to the vehicle out of the opposite end portions of the belt layer toward the bead core via an inner side in the tire width direction of the bead 
Regarding claim 3, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 2.
Niedermier does not explicitly teach wherein the third ply has equal tensile strength to the tensile strength of the second ply.
Niedermier does not teach what specific materials to use for the third ply. Therefore one of ordinary skill would be motivated to look to other carcass plies for what material to use in construction of the plies.
Walters teaches possible materials for use in carcass plies including aramid ([0013]).
It would have been obvious to one of ordinary skill in the art to try aramid as taught by Walters as material for the third ply as taught by Niedermier in view of Walters and Nokian Tyres, and there would be a reasonable expectation of success because Walters teaches using aramid as materials for tire plies.
Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Regarding claim 4, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 2.
Niedermier does not explicitly teach wherein the third ply has tensile strength lower than or equal to the tensile strength of the first ply.
Niedermier does not teach what specific materials to use for the third ply. Therefore one of ordinary skill would be motivated to look to other carcass plies for what material to use in construction of the plies.
Walters teaches possible materials for use in carcass plies including rayon ([0013]).
It would have been obvious to one of ordinary skill in the art to try rayon as taught by Walters as material for the third ply as taught by Niedermier in view of Walters and Nokian Tyres, and there would be a reasonable expectation of success because Walters teaches using rayon as materials for tire plies.
Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Regarding claim 5, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 1.
Niedermier further teaches wherein the end portion of the second ply is positioned on an outer side in the tire width direction of the bead filler (Fig 1).
Regarding claim 6, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 1.
Niedermier further teaches wherein opposite end portions of the first ply are positioned on the outer side in the tire radial direction of outer ends in the tire radial direction of the bead fillers (Fig 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermier in view of Walters and Nokian Tyres as applied to claim 1 above, and further in view of Zhou (CN101927664 of record with reference made to examiner provided machine translation).
Regarding claim 7, Niedermier in view of Walters and Nokian Tyres teaches the tire according to claim 1.
Niedermier in view of Walters and Nokian Tyres does not teach herein the end portion of the second ply is positioned on an inner side in the tire radial direction of opposite end portions of the first ply.
In the same field of endeavor regarding pneumatic tires, Zhou teaches  tire with an inner and outer carcass ply where the ends of the outer ply are positioned on an inner side in the tire radial direction of opposite end portions of the inner ply for the motivation of solving the problem of flanging and degumming to make the flanging stronger (Fig 1: inner ply 1, outer ply 2, inner ply, side flanging of inner ply 1-1, side flanging of outer ply 3-1; [0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the position of the end of the second ply as taught by Niedermier in view of Walters and Nokian Tyres to be on an inner side in the tire radial direction of opposite end portions of the first ply as taught by Zhou in order to solve the problem of flanging and degumming to make the flanging stronger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743